Citation Nr: 1706276	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the eyes, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the upper bilateral extremities, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the lower bilateral extremities, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Attorney Fred Caddell


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to December 1971, to include a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that, in pertinent part, denied the petition to reopen the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and further denied the claim of service connection for an eye disability.

The Veteran initially requested a Board hearing before a Veterans Law Judge via his September 2009 VA Form 9.  In a subsequent July 2011 letter, he conveyed his desire to withdraw his request for a hearing.  Thus, the hearing request is considered withdrawn and the claim will be adjudicated based upon the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

The Board previously remanded this matter in April 2012 for further development, and again in February 2016, after finding new and material evidence had been submitted to reopen previously denied claims for peripheral neuropathy of the upper and lower extremities.  A September 2016 supplemental statement of the case continued the denial of the claims on appeal.  The matter has now been returned to the Board for appellate disposition.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record via the March 2010 Application for Compensation and/or Pension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
The issues of entitlement to service connection for peripheral neuropathy in the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's eye condition is not shown to have manifested during active service, developed as a result of an established event, injury, or disease during active service, or to be due to or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for an eye condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VA has satisfied its duty to notify in this case through notice sent in December 2007.  The letter advised the Veteran of the evidence needed to substantiate his claim.  The letter described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  It also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claim consists of the service treatment records (STRs), VA treatment records and examination reports, private treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The evidence of record shows that the Veteran has been in receipt of supplemental income (SSI) benefits from the Social Security Administration since 1996.  SSI determinations include some consideration of the extent of physical impairment, but are not concerned with the etiology of the disability; rather, the primary focus is on the extent of occupational and earning capacity.  Moreover, the original SSI award was made in 1996, while the Veteran's conditions on appeal were not diagnosed until years later.  The Board therefore determines that the SSI records are not relevant to the current inquiry and need not be obtained.  38 C.F.R. 
§ 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was afforded VA examinations in March 2008, July 2010, February 2013, and April 2016 in conjunction with his claim.  In rendering the collective medical opinions, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The claim was most recently remanded in February 2016.  As instructed by the Board, the RO obtained an additional VA examination and medical opinion on the claim.  The development ordered by the Board was substantially completed and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence presented by a Veteran may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

III.  Analysis

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Eye condition

The Veteran contends that he has a disability of the eyes, which he asserts is secondary to his service-connected diabetes.

The Veteran was afforded a VA examination for his eye condition in March 2008, during which time he reported blurry vision in both eyes.  Upon conducting a comprehensive examination of the Veteran's eyes, the VA examiner observed mild nuclear sclerosis cataracts in both eyes.  The Veteran's uncorrected vision for objects within close range was 20/100 in the both eyes, and his uncorrected distance vision was 20/20 in the right eye and 20/30 in the left eye.  Based on his evaluation, the VA optometrist diagnosed the Veteran with diabetes with no evidence of diabetic related eye disease.  

In the July 2008 addendum opinion, the VA optometrist determined that the Veteran's nuclear sclerosis cataracts were less likely as not related to his diabetes mellitus.  In reaching this assessment, the VA examiner noted that although diabetics are more likely to develop age-related type cataracts at an earlier age than non-diabetics, "it is very difficult in most cases, if not impossible, to differentiate cataracts due to normal aging from cataracts caused by diabetes."  The examiner noted that the Veteran was a 62 year old male with mild age-related nuclear sclerosis cataracts, no other diabetic eye disease, and normal vision.  According to the examiner, "[t]his amount and type of cataracts is very normal for this veterans' age," and "is less likely as not related to this veteran's diabetes mellitus."  

A progress sheet from a private physician, Dr. F., reflected the Veteran's complaint of a black spot on the back of his eye in April 2009.  Following a physical exam, the physician assessed retinal abnormalities.

At the July 2010 VA examination, after reviewing his claims file and evaluating the Veteran's eyes, the VA examiner diagnosed him with diabetes without ocular complications, and mild non-exudative macular degeneration left eye, not related to diabetes.  Records from VA treatment in September 2010 showed imaging with findings of no diabetic retinopathy.  Repeated imaging was suggested to follow in a year.

In July 2011, Dr. F. submitted an opinion titled as a VA examination.  Among the diagnoses in the report was retinopathy, which he indicated was a disease that could result from diabetes.

In the February 2013 VA medical opinion, the same VA examiner who evaluated the Veteran in March 2008 and July 2010, reiterated that the Veteran had no diabetic-related eye disease.  He noted that although he wrote "diabetic eye disease" in the section entitled "Problem associated with diagnosis," this statement was not the actual diagnosis but rather a restatement of the problem claimed by the Veteran.  According to the examiner, although the Veteran claimed to have a diabetic eye disease, the examinations showed he did not have any diabetic-related eye disease.  

In the April 2016 addendum opinion, the VA examiner opined that the Veteran's diagnosed eye conditions were less likely than not proximately due to or the result of the service-connected diabetes mellitus.  He also opined that the eye conditions were less likely as not aggravated beyond their natural progression due to the diabetes mellitus.  He referred to the medical literature which does not show a significant association between nuclear sclerosis cataracts and diabetes.  He explained that the amount and type of cataracts shown upon examination were very normal for someone of the Veteran's age. The VA examiner also noted that the cataracts and age related macular degeneration were clinically stable since their first known diagnosis in 2004, with no signs of worsening outside of normal expected progression.  The VA examiner stated that the risk factors for this condition are multifactorial, including genetics, age, environmental exposures, medications, and trauma.  He supported his opinion regarding the lack of nexus generally with the medical literature, as well as specifically due to the clinical stability of the Veteran's condition.  

After careful consideration of the evidence of record, the Board finds that the Veteran's current eye conditions are not shown to have manifested during active service, developed as a result of an established event, injury, or disease during active service,  or to be due to or aggravated by service-connected diabetes mellitus. 

The Veteran does not contend that he experienced eye issues while in service; his STRs contain no indication of eye-related conditions.  However, exposure to herbicides is presumed due to the Veteran's service in Vietnam, documented on his Form DD 214 reflecting the award of a Vietnam Service Medal and Republic of Vietnam Campaign Medal.  Nonetheless, the Veteran's eye disorder is not among the diseases listed as presumptively associated with herbicide exposure. Thus, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. 
§ 3.309(e).

The Veteran may, however, establish service connection if the evidence shows that his current eye disorder was directly caused by exposure to herbicides or some other incident of service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board notes, however, the probative medical evidence does not suggest that the Veteran's current eye disorder is related to his period of service.  As previously noted, STRs show no complaints of or treatment for an eye disorder.  Further, there is no medical evidence which supports a direct nexus between the eye conditions and military service.  The evidence of record indicates that the Veteran's current eye disorder began many years after his separation, without relationship to service, to include herbicide exposure.  Thus, entitlement based upon a theory of direct service connection is not warranted.

The Veteran's primary theory of entitlement is that his eye condition is secondary to his service-connected diabetes mellitus.  The evidence in favor of this theory includes the July 2011 examination of Dr. F and the Veteran's own contentions.

When reviewing the medical evidence of record, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens, supra at 433.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the July 2011 opinion of Dr. F. as to the etiology of the Veteran's eye condition to be of little probative value, as it was provided without detailed rationale or review of the claims file.  The opinion expressed is unclear, as a box is checked for retinopathy under a heading of "Eye Conditions That May Result from Diabetes."  However, there is no discussion of the Veteran's medical history or explanation of the medical factors supporting the inferred finding.  

Dr. F.'s summary opinion provided without detailed rationale is outweighed by the thorough opinions of record from VA examiners based upon consideration of the comprehensive claims file.  The Board assigns the collective opinions of the VA examiners more probative value than the Dr. F. opinion because the examiners' opinions were based upon thorough review of the Veteran's medical history and supported by detailed rationales.  See Jandreau, supra at 1376 (noting "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, supra at 304 (noting "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, Dr. F's opinion is absent of sufficient detail to allow the Board to make a reasoned decision.  The single sentence indicating that retinopathy may result from diabetes is insufficient; furthermore, it is unclear what medical records were reviewed in support of the conclusion. 

The opinions of the March 2008, July 2010, February 2013, and April 2016 VA examiners are found to be persuasive in their consistent findings that there was no medical evidence of eye disabilities during active service, no credible evidence of associated symptoms manifest during active service, and no evidence that the current eye conditions were due to or aggravated by service-connected diabetes mellitus.  These opinions are based on interviews with the Veteran and comprehensive review of the evidence of record, including the Veteran's contentions.  The VA examination reports contain adequate rationale in support of the opinions on etiology.  The April 2016 opinion specifically addresses and rejects the contention that the Veteran's eye conditions are proximately due to or aggravated by the service-connected diabetes mellitus.  Accordingly, the Board finds that the collective opinions of the VA examiners are dispositive of the nexus issue.  
 
The Board acknowledges the Veteran's assertions that his eye conditions are related to his military service and diabetes mellitus.  While lay persons are competent to provide opinions on some medical issues, determining the etiology of a complex condition such as an eye condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, although the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed eye conditions are etiologically related to his diabetes mellitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra at 1376.  Accordingly, the Board assigns little probative value to the Veteran's opinion that his eye conditions are related to his military service, including service-connected diabetes mellitus.

Competent evidence concerning the nature and extent of the Veteran's eye conditions were provided by the VA examiners who interviewed and assessed him during the appeal.  Thus, to the extent that any lay evidence is deemed competent or credible, it is outweighed by the competent medical evidence that evaluates the nature and etiology of the Veteran's eye conditions.  

Therefore, as the most probative evidence of record does not reflect a nexus between the Veteran's current eye conditions and his service or his service-connected diabetes mellitus, the claim for service connection must be denied, on both direct and secondary theories of entitlement.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra at 55-57.


ORDER

Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran contends that he has peripheral neuropathy in his upper and lower extremities as a result of his in-service herbicide exposure while serving in Vietnam, and/or secondary to his service-connected diabetes mellitus.  

These claims were previously remanded in February 2016 to obtain an addendum medical opinion as to whether the Veteran had a diagnosis of peripheral neuropathy during the pendency of his claim (since October 1996), and if so, whether it was at least as likely as not that such disability had its onset in service or was otherwise related to service.  The VA examiner was also asked to address if it was at least as likely as not that any diagnosis of peripheral neuropathy since October 1996 was proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.

Thereafter, the Veteran underwent a VA examination in March 2016.  A detailed addendum opinion was provided in August 2016.  The VA examiner clearly explained the history of the Veteran's diagnoses, including carpal tunnel syndrome, lumbar radiculopathy, and lumbar stenosis.  She stated that the Veteran was diagnosed with general peripheral neuropathy (also called generalized polyneuropathy) in July 2004, during the pendency of the claim.  This information was of considerable assistance to the Board.

However, the examiner failed to provide an opinion as to whether it was at least as likely as not that the peripheral neuropathy diagnosed in July 2004 had its onset in service or was otherwise related to service, including exposure to herbicides in Vietnam.  The examiner stated that the July 2004 diagnosis was thought to be most likely due to the Veteran's long history of alcohol abuse.  This statement alone is insufficient to allow the Board to make an informed decision on a nexus between the Veteran's peripheral neuropathy and his service. 

Additionally, no opinion was provided as to whether the peripheral neuropathy was proximately due to or aggravated by, the Veteran's service-connected diabetes mellitus.  The examiner stated that the Veteran met VA criteria for diabetes mellitus at the time of the July 2004 peripheral neuropathy diagnosis, but only for one year prior to the diagnosis.  This statement alone is insufficient to allow the Board to make an informed decision on whether his diabetes mellitus caused or aggravated the peripheral neuropathy.  Furthermore, it appears to be inaccurate as private medical records reflect treatment for diabetes in 2002.

These medical questions cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board's past REMAND requesting this information must be fulfilled before it can adjudicate the peripheral neuropathy claims.  See Stegall, supra; D'Aries, supra.  Consequently, an additional VA medical opinion is necessary to address the peripheral neuropathy diagnosed in July 2004, including whether it is directly related to the Veteran's service, to include exposure to herbicides, or proximately due to or aggravated by the service-connected diabetes mellitus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his peripheral neuropathy.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, return the file, to include a copy of this REMAND, to the August 2016 VA examiner for an addendum opinion as to the etiology of the Veteran's peripheral neuropathy.  If the examiner who drafted the August 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  For any peripheral neuropathy of the upper or lower extremities present during the pendency of the claim, including the July 2004 diagnosis, please opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed condition is etiologically related to the Veteran's active duty service, including in-service exposure to herbicide?

b.  For any peripheral neuropathy of the upper or lower extremities present during the pendency of the claim, including the July 2004 diagnosis, please opine as to whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the peripheral neuropathy is either proximately due to or permanently aggravated by the Veteran's service-connected diabetes mellitus.  ("Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.)

Even if previously diagnosed peripheral neuropathy has since resolved, the examiner must provide an opinion addressing whether a previous diagnosis of peripheral neuropathy, to include the July 2004 diagnosis, was at least as likely as not related to the Veteran's military service, as well as whether it was proximately due to or aggravated by his service-connected diabetes mellitus.  In answering this question, the examiner should address any assertions made by the Veteran reflecting ongoing treatment for peripheral neuropathy since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.

The examiner is requested to provide a complete rationale for any opinion expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so (e.g. the limits of medical knowledge), and note any additional evidence that would permit such an opinion to be made. 

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall, supra.

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection of peripheral neuropathy of the upper and lower extremities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


